Citation Nr: 0000256	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  93-23 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for an organic mental 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to June 
1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1992 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

In a decision of November 1995, the Board denied entitlement 
to service connection for a personality disorder and remanded 
this case to the RO for further development of the evidence.  
In February 1999, the Board again remanded the case to the 
RO.  The case was most recently returned to the Board in 
August 1999.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has a seizure disorder.

2.  There is no competent medical evidence that the veteran 
currently has an organic mental disorder.


CONCLUSION OF LAW

Claims of entitlement to service connection for a seizure 
disorder and an organic mental disorder are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997).

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

The veteran's service medical records contain indications 
that he may have had episodes of syncope.

In December 1991, after the veteran's separation from 
service, he was admitted to a VA medical center on referral 
from a sheriff and his family after he was observed walking 
down a highway pushing over mailboxes and signs.  He and his 
wife were having marital conflict.  The discharge diagnoses 
in February 1992 included:  On Axis I, situational anger and 
depression; on Axis II, rule out borderline personality 
disorder; and on Axis III, rule out seizures, possibly 
causing outbursts of anger.

A VA examination in October 1992 yielded a tentative 
diagnosis of "probable seizure disorder, being investigated 
at this time".

At a VA psychiatric examination in February 1996, diagnoses 
included:  On Axis I, possibility of bipolar disorder; on 
Axis II, personality disorder, not otherwise specified, with 
antisocial and borderline traits; and, on Axis III, organic 
mental disorder or organic personality disorder not found.

Also in February 1996, an official VA fee-based neurological 
examination was conducted by Neal J. Gilman, M.D., a private 
neurologist.  Dr. Gilman found no evidence of seizure 
activity but commented that he would like to review the 
results of an electroencephalogram (EEG), if available, and 
stated that a thorough neurological examination would include 
an EEG.

In February 1996, at a private hospital, the veteran 
underwent an EEG.  The impression was normal awake and drowsy 
EEG.

In April 1999, Dr. Neal J. Gilman, the fee-basis neurologist, 
reported that he had again reviewed his consultation report 
of February 1996 and the EEG performed in February 1996 and 
"(the veteran) does not have a seizure disorder."

The Board finds that the veteran's service connection claims 
are not well grounded, because the medical evidence of record 
shows that he does not have a seizure disorder or an organic 
mental disorder.  38 U.S.C.A. § 5107(a); Epps.  The claims 
are also not well grounded under 38 C.F.R. § 3.303(b) and 
Savage, because a chronic seizure disorder/organic mental 
disorder in service and since service has not been 
demonstrated, and there is no competent medical evidence of a 
nexus between a current seizure disorder/organic mental 
disorder and a condition present in service.

The Board recognizes that the claims of entitlement to 
service connection for a seizure disorder and an organic 
mental disorder are being disposed of in a manner which 
differs from that used by the RO.  The RO denied the 
veteran's claims on the merits, while the Board has concluded 
that the claims are not well grounded.  However, the Court 
has held that "when an RO does not specifically address the 
question of whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded-claim analysis".  Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection for a seizure disorder and an organic 
mental disorder "plausible."  See generally McKnight v Gober, 
131 F.3d. 1483-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for a seizure disorder and an organic 
mental disorder.  Robinette v. Brown, 8 Vet. App. 69, 77-8 
(1995).



ORDER

Service connection for a seizure disorder is denied.  

Service connection for an organic mental disorder is denied.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

